This is an appeal from the county court of Seminole county. The plaintiff in error filed its brief December 27, 1923. No brief has been filed by the defendants in error and no extension of time has been given to file same and no reason has been assigned by the defendants in error as to why they have not filed brief. The brief of the plaintiff in error appears to reasonably sustain the assignments of error, and under the rule of this court, the record will not be searched to find some theory upon which the judgment of the lower court may be sustained.
The judgment of the lower court is reversed, with instructions to the trial court to grant the plaintiff a new trial.
By the Court: It is so ordered.
Note. — See under (1) 3 C. J. p. 1447.